 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                  ***
 7    FREDERICK OMOYUMA SILVER,                                  Case No. 2:19-cv-00032-APG-PAL
 8                                          Plaintiff,
             v.
 9                                                                             ORDER
      STEVEN B. WOLFSON, et al.,
10                                                           (Mots. – ECF Nos. 13, 17, 20, 21, 22, 23, 42)
                                        Defendants.
11

12          This matter is before the court on Plaintiff Frederick Omoyuma Silver’s Motion for Non-
13   Consent to Magistrate Judge (ECF No. 13), Motions to Compel Discovery (ECF Nos. 17, 20),
14   Motion for Clarification re: Proof of Employment (ECF No. 21), and Motions for Production of
15   Documents (ECF Nos. 22, 23, 42). These motions are referred to the undersigned pursuant to 28
16   U.S.C. § 636(b)(1)(A) and LR IB 1-3 of the Local Rules of Practice. The court has considered the
17   motions and the Response (ECF No. 37) filed by Defendants Jane Femiano and Arthur Ritchie, Jr.
18                                          BACKGROUND
19          Mr. Silver is proceeding in this case pro se, which means he is not represented by an
20   attorney. See LSR 2-1. This case involves Silver’s allegations of civil rights violations pursuant
21   to 42 U.S.C. § 1983 with regard to a child support order entered by the Eighth Judicial District
22   Court of the State of Nevada. On January 3, 2019, Silver commenced this action by paying the
23   standard filing fee and submitting a Complaint (ECF No. 1). He subsequently filed an Amended
24   Complaint (ECF No. 8) naming as defendants (1) Steven B. Wolfson (Clark County District
25   Attorney), (2) Clark County District Attorney’s Office Family Support Division (“DA’s Family
26   Support Division”); (3) Jane Doe and John Doe 1-10 Assistant District Attorneys, (4) Candice
27   Katie Towner (the mother of his alleged child), (5) Jane Femiano (Hearing Master), (6) Jeffrey
28   Witthun (Director of DA’s Family Support Division), (7) Veronica Gomez (Agent of DA’s Family

                                                         1
 1   Support Division), (8) Aarin Bailey (Agent of DA’s Family Support Division), (9) Arthur T.

 2   Ritchie, Jr. (Nevada District Court Judge), (10) Nevada Department of Health and Human Services

 3   (“Nevada HHS”), (11) Edward Heidig (HHS Regional Director), and (12) Aaron D. Ford (Nevada

 4   Attorney General).

 5           The record indicates that summons have been executed on Defendants Femiano and

 6   Towner. See Executed Summonses (ECF Nos. 24, 25).1 On February 15, 2019, Defendants

 7   Ritchie and Femiano filed a Motion to Dismiss (ECF No. 14) the Amended Complaint.2 These

 8   defendants filed a Motion to Stay Discovery (ECF No. 27), on February 21, 2019 to which Silver

 9   has not filed response.

10                                                  DISCUSSION

11   I.      MOTION FOR NON-CONSENT TO MAGISTRATE JUDGE (ECF NO. 13)

12           The motion states Mr. Silver will not consent to a magistrate judge hearing his civil case

13   because he has a right to be heard by an Article III judge appointed for life. Article III of the

14   United States Constitution established the federal judiciary as one of the three equal branches of

15   government. Generally speaking, the federal judiciary is comprised of three levels of courts: the

16   Supreme Court, courts of appeals, and district courts. Pursuant to Article III, the President

17   nominates Supreme Court justices, court of appeals judges and district court judges, who are then

18   confirmed by the Senate for a life term. See FAQs: Federal Judges, United States Courts,

19   http://www.uscourts.gov/faqs-federal-judges. Two types of federal judges serve in the district

20   1
        Mr. Silver has filed a Certificate of Service (ECF No. 32) for Defendants Wolfson, Heidig, and Ritchie
     claiming that service was accomplished via certified mail. Silver is advised that both federal and Nevada
21   law require a plaintiff to complete personal service of the summons and complaint to defendant individuals
     unless the defendant waives service. See Fed. R. Civ. P. 4(e)(2); Nev. R. Civ. P. 4(d)(6). Accordingly,
22   courts in this district have found that attempts to serve defendants by certified mail are deficient. See, e.g.,
     Cabrera v. Las Vegas Metro. Police Dep’t, No. 2:12-cv-00918-RFB-CWH, 2014 WL 6634821, at *3 (D.
23   Nev. Nov. 21, 2014); Bonavito v. Nevada Prop. 1 LLC, No. 2:13-cv-417-JAD-CWH, 2013 WL 5758129,
     at *1–2 (D. Nev. Oct. 21, 2013).
24
     2
       The Motion to Dismiss is now fully briefed. See Pl.’s Responses (ECF Nos. 26, 29), Defs.’ Reply (ECF
25   No. 35). Mr. Silver has filed two opposition briefs. Local Rule 7-2 allows a motion, one response, and one
     reply. Supplemental filings and “surreplies” (i.e., a second opposition) are expressly prohibited without
26   leave of court and “motions for leave to file a surreply are discouraged.” LR 7-2(b). The court will not
     permit parties to violate the rule prohibiting supplementation in a never-ending attempt to have the last
27   word. Mr. Silver is warned that continued duplicative filings may result in the imposition of sanctions,
     including dismissal of this case for engaging in abusive litigation tactics. Unless and until the district judge
28   orders otherwise, the Motion to Dismiss will be decided on the parties’ briefs already on the record.

                                                            2
 1   courts: district judges and magistrate judges. District judges are appointed and confirmed under

 2   Article III and serve a life term. Id. However, magistrate judges are judicial officers appointed

 3   under Article I of the Constitution by a majority vote of the district judges to serve a renewable

 4   term of eight years. Id.

 5           28 U.S.C. § 636 addresses the jurisdiction and powers of magistrate judges. See also Fed.

 6   R. Civ. P. 72. Magistrate judges may “hear and determine any pretrial matter pending before the

 7   court,” “conduct hearings, including evidentiary hearings,” and submit “proposed findings of fact

 8   and recommendations” to the assigned district judge for dispositive matters. 28 U.S.C. § 636(b)(1)

 9   (emphasis added); see also Fed. R. Civ. P. 72 (distinguishing between non-dispositive and

10   dispositive pretrial matters);3 S.E.C. v. CMKM Diamonds, Inc., 729 F.3d 1248, 1259–60 (9th Cir.

11   2013) (district judges “may designate a magistrate judge to hear any nondispositive pretrial matter

12   pending before the court” (citation omitted)). Magistrate judges may also be assigned additional

13   duties, which will vary considerably from district to district, and may also vary between district

14   judges. See 28 U.S.C. § 636(b)(3), (4). The district judges of each district determine what duties

15   to assign to its magistrate judges in order to best meet the needs of that district. Id.4 In the District

16   of Nevada, magistrate judges are utilized to the full extent of their statutory authority, and exercise

17   general supervision of civil and criminal calendars, conduct pretrial conferences, proceedings and

18   settlement conferences in civil and criminal cases, and conduct an early neutral evaluation in

19   employment discrimination actions. See LR IB 1-7; LR 16-6.

20           Mr. Silver’s motion states that he has “a right to be heard by an article III Judge.” The

21   Honorable Andrew P. Gordon, United States District Judge—an Article III judge—is assigned to

22   this case. However, in this district, each case is automatically assigned to both a magistrate judge

23   and a district judge at the time the complaint is filed. The District of Nevada has an automatic

24   referral system that determines which motions and proceedings are heard and decided by a

25
     3
       A “dispositive” matter is one that may bring “about a final determination” in a case. See Black’s Law
26   Dictionary (10th ed. 2014) (defining “dispositive motion” as one requesting “a trial-court order to decide a
     claim or case in favor of the movant without further proceedings”).
27
     4
       See also Peter G. McCabe, A Guide to the Federal Magistrate Judge System 7 (Aug. 2014), available at
28   http://www.fedbar.org/PDFs/A-Guide-to-the-Federal-Magistrate-Judge-System.aspx?FT=.pdf.

                                                          3
 1   magistrate judge and which motions and proceedings are heard and decided by a district judge.

 2   Judge Gordon will hear and decide dispositive motions. The assigned magistrate judge will

 3   automatically be referred most motions addressing case management, pretrial non-dispositive

 4   motions, and discovery related motions. The assigned magistrate judge will only decide motions

 5   for which there is Article I jurisdiction. The district judge will finally decide matters for which

 6   there is Article III jurisdiction. To the extent Silver’s motion seeks to decline having a magistrate

 7   judge decide matters automatically or specifically referred by the district judge within the

 8   magistrate judge’s Article I authority, the motion is denied.

 9   II.     SILVER’S DISCOVERY MOTIONS (ECF NOS. 17, 20, 21, 22, 23, 42)

10           Silver has filed multiple motions seeking to compel discovery and production of

11   documents. Subject to a few exceptions, discovery may begin only after the court enters a

12   scheduling order. See Fed. R. Civ. P. 16; LR 16-1(b): LR 26-1. Unless a case is exempt, Rule 16

13   requires the court to issue a scheduling order limiting the time to complete discovery, join other

14   parties, amend pleadings, and file motions. Fed. R. Civ. P. 16(b), 26(f). Local Rule 26-1 addresses

15   the timing, filing and contents of discovery plan and scheduling orders in civil cases. After the

16   parties have held the conference required by Rule 26(f) of the Federal Rules of Civil Procedure,5

17   the Local Rules of Civil Practice require the parties to submit a stipulated discovery plan and

18   scheduling order. LR 26-1. If no proposed discovery plan and scheduling order is submitted, the

19   court will enter a standard order “within the earlier of 90 days after any defendant has been served

20   with the complaint or 60 days after any defendant has appeared.” Fed. R. Civ. P. 16(b)(2).

21           Here, Mr. Silver has filed numerous discovery-related motions: Motions to Compel

22   Discovery (ECF Nos. 17, 20), Motion for Clarification re: Proof of Employment (ECF No. 21),

23   and Motions for Production of Documents (ECF Nos. 22, 23, 42). The court notes that each

24   document filed as a “motion to compel” or “motion for production of documents” is actually titled

25   a “demand to produce,” “request for interrogatories” or “demand for production.”6 Each plainly

26
     5
       All references to a “Rule” or the “Federal Rules” in this Order refer to the Federal Rules of Civil
27   Procedure.
     6
       The Local Rules of Practice state that a “filer is responsible for designating the accurate title of a
28   document filed in the electronic filing system.” LR IC 2-2(c) (emphasis added). The filer must also select

                                                         4
 1   requests written discovery—not relief from the court. Although the Motion for Clarification (ECF

 2   No. 21) includes the word “motion” in the title, it also requests discovery from the defendants.

 3          Filing a motion or demand with the court is not the proper procedure for requesting written

 4   discovery materials from a party. Rather, discovery requests must be served directly on opposing

 5   parties, who then have 30 days to respond. See Fed. R. Civ. P. 34. The Local Rules of Civil

 6   Practice also provide:

 7          Unless the court orders otherwise, written discovery, including discovery requests,
            discovery responses, deposition notices, and deposition transcripts, must not be
 8          filed with the court. Originals of responses to written discovery requests must be
            served on the party who served the discovery request, and that party must make the
 9          originals available at the pretrial hearing, at trial, or when ordered by the court….
10   LR 26-8 (emphasis added). Thus, “[d]iscovery is supposed to proceed with minimal involvement

11   of the Court.” Cardoza v. Bloomin’ Brands, Inc., 141 F. Supp. 3d 1137, 1145 (D. Nev. 2015).

12          The parties have not submitted a proposed discovery plan and scheduling order and it is

13   premature for the court to enter one given the current procedural posture of this case. It is not clear

14   whether the named defendants have been properly served with process. It does not appear that Mr.

15   Silver has initiated the process for conducting a Rule 26(f) conference and preparation of a

16   proposed discovery plan and scheduling order. Furthermore, Defendants Ritchie and Femiano

17   have filed a Motion to Stay Discovery (ECF No. 27) until after their motion to dismiss is decided.

18          Mr. Silver’s discovery motions do not show that he served discovery requests on the named

19   defendants. A motion is ordinarily not the mechanism for obtaining discovery. Discovery is

20   conducted pursuant to Federal Rules 26–36. Discovery requests are served on counsel for

21   opposing parties. They are not filed with the court. See LR 26-8. The motions do not state any

22   grounds for allowing expedited discovery prior to entry of a scheduling order. The motions are

23   therefore denied. Once a scheduling order is entered, Mr. Silver may then serve written discovery

24   requests directly on the named defendants in accordance with the Rules. Mr. Silver should

25   carefully review the discovery rules contained in Rules 26–36 of the Federal Rules and the Local

26   Rules of Practice to ensure that he follows the appropriate procedures.

27   the correct “type of ‘event’ for each filed document based on the relief requested or the purpose of a
     document.” LR IC 2-2(b). Mr. Silver’s motions violate LR IC 2-2(b) and (c) in addition to the other
28   deficiencies identified in this Order.

                                                       5
 1           The court appreciates that it is difficult for pro se parties to litigate their claims. Plaintiffs

 2   are well advised to familiarize themselves with the Federal Rules, the Local Rules of Practice, and

 3   relevant case law as much as possible.7

 4           Accordingly,

 5           IT IS ORDERED: Plaintiff Frederick Omoyuma Silver’s Motion for Non-Consent to

 6   Magistrate Judge (ECF No. 13), Motion to Compel Discovery (ECF No. 17), Second Motion to

 7   Compel Discovery (ECF No. 20), Motion for Clarification re: Proof of Employment (ECF No. 21),

 8   Motion for Production of Documents (ECF No. 22), Second Motion for Production of Documents

 9   (ECF No. 23), and Third Motion for Production of Documents (ECF No. 42) are DENIED.

10           Dated this 8th day of March, 2019.

11
                                                              ____________________________________
12                                                            PEGGY A. LEEN
                                                              UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26   7
       The Federal Rules of Civil Procedure may be accessed on the United States Courts website free of charge
27   at: www.uscourts.gov/rules-policies/current-rules-practice-procedure/federal-rules-civil-procedure. The
     Local Rules of Practice may be accessed from this court’s website free of charge at
28   http://www.nvd.uscourts.gov.

                                                         6
